Citation Nr: 1603472	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-18 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left ulnar nerve palsy.

2. Entitlement to a rating in excess of 10 percent prior to May 26, 2015, and in excess of 20 percent from May 26, 2015, for status post fracture of the right radial head with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a Travel Board hearing that was held in January 2015, before the undersigned Veterans Law Judge at the Atlanta RO.  The matter is currently under the jurisdiction of RO in Atlanta, Georgia.

In February 2015, the Board remanded this matter for further development, to include obtaining pertinent treatment records and scheduling the Veteran for VA examinations to assess the current severity of his service-connected disabilities.  Review of the record shows that there has been substantial compliance with the remand directives of February 2015.  Stegall v. West, 11 Vet. App. 268 (1998).

By September 2015 rating decision, the RO granted a 20 percent rating for status post fracture, right radial head, with traumatic arthritis, status post-surgical repair, residual scar, effective from May 26, 2015.  The Veteran continued his appeal for higher ratings both prior to, and effective from, May 26, 2015.


FINDINGS OF FACT

1. The Veteran's left ulnar nerve palsy has been manifested by ulnar neuropathy and moderate incomplete paralysis of the ulnar nerve.

2. Effective prior to May 26, 2015, the Veteran's status post fracture of the right radial head with traumatic arthritis was manifested by an ununited fracture of the head of the right radius, malunion of the right radius with bad alignment, and arthritis of the right elbow, but no flail joint.

3. Effective from May 26, 2015, the Veteran's status post fracture of the right radial head with traumatic arthritis has been manifested by an ununited fracture of the head of the right radius, malunion of the right radius with bad alignment, and arthritis of the right elbow, but no flail joint.

4. Resolving reasonable doubt in favor of the Veteran, supination of his right elbow has been limited to 30 degrees or less.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left ulnar nerve palsy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5209 (2015).

2. Prior to May 26, 2015, the criteria for a 20 percent rating for status post fracture of the right radial head with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DCs 5010-5209 (2015).

3. Effective from May 26, 2015, the criteria for a rating in excess of 20 percent rating for status post fracture of the right radial head with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DCs 5010-5209 (2015).

4. The criteria for a separate 10 percent rating for limitation of supination of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5213 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in May 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the Veteran underwent VA examinations in 2008, 2010, 2011, and 2015, to assess the severity of his service-connected disabilities. The Board finds that these VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

1. Left Ulnar Nerve Palsy

The Veteran's service-connected left ulnar palsy has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of the ulnar nerve.  

Diagnostic Code 8516 provides a 20 percent disability rating for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.  

38 C.F.R. § 4.124a  defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran contends he should be entitled to a rating in excess of 20 percent for his service-connected left ulnar nerve palsy.  He contends that he consistently has tremors in his left hand and that he is unable to fully grip anything or hold anything for a significant amount of time.

Turning to the evidence of record, the Board notes that on a VA examination in May 2008, the Veteran reported having left ulnar nerve damage, which had existed for 20 years.  The part of his body affected by the nerve disease included his left hand, which exhibited uncontrollable twitching and tends to lock in a downward position.  Further, due to the nerve disease there was tingling and numbness, abnormal sensation, weakness, and paralysis of the affected parts.  It was noted that the Veteran had been assaulted and cut with a razor in 1988 and had loss of sensation in the ulnar aspect of his left hand, and ring and small fingers distal to the laceration  His functional impairment included being not able to grip objects correctly and that if something hit him the wrong way then the pain was unbearable.

On a VA examination in May 2010, it was noted that the part of the body affected was the left arm and hand, and that due to nerve disease there was tingling and numbness abnormal sensation, pain, weakness of the affected parts, paralysis, and itching very bad.  He also experienced a loss of feeling, difficulty grasping things properly, and uncontrollable twitching at times.  With regard to functional impairment, he reported difficulty holding things in his left hand and that he had to be very careful not to bump his arm.  He also reported that he had left ulnar surgery in 1988 which resulted in residuals of loss of feeling and discomfort.  There was a linear scar on the left forearm which was not painful on examination, and there was no skin breakdown.  Inflammation and edema were absent.  

On a VA examination in April 2011, the Veteran reported a loss of feeling in the left forearm and constant pain in the left wrist with limited motion.  He did not have good strength in his hand to push himself up from a sitting position.  Further, due to the nerve disease he had tingling and numbness, abnormal sensation, pain, anesthesia, weakness, and paralysis of the affected part.  He was being fitted for a brace to stop the hand from clawing as the clawing was becoming more prominent.  He also reported having weakness, stiffness, swelling, locking, fatigability, deformity, tenderness, pain, and dislocation.  Based on the modality of touch, the left sensory function for the ulnar nerve was decreased.  He reported flare-ups precipitated by physical activity, with pain level at 9, during which he was unable to perform normal functions.  Flare-ups were alleviated by rest and medication.  He described residuals of surgery as including scarring, arthritis, stiffness, weakness, and pain.  He reported functional impairment including an inability to write for long periods of time, difficulty holding his arm at his side due to pain, and constant arthritis with severe pain.  He also reported that it was hard to sleep at night because of arm positioning and an inability to push himself up from a sitting position.  

On a VA Peripheral Nerves DBQ (disability benefits questionnaire) examination in May 2015, the diagnosis was left ulnar neuropathy.  It was noted that in May 1988 the Veteran lacerated his left forearm and due to laceration had paresthesia of the ulnar nerve distribution distal to a scar.  He had an ulnar nerve repair performed in June 1988, but over the years he noticed the 4-5th fingers flexing at rest, weakness in the 4th and 5th fingers, and constant sensation of nerve vibrating and weakness with holding glasses and pill bottles.  The symptoms attributed to his ulnar nerve neuropathy included constant mild pain of the left upper extremity, moderate paresthesias and/or dysesthesias of the left upper extremity, atrophy of the lateral left hand, fingers flexing at rest, and an inability to separate the fingers.  There was some impairment of strength in his left hand grip.  The atrophy was in the left hand circumference, across the palmer crease, which was 1 cm. smaller than the right.  Deep tendon reflexes were normal in the left biceps, and hypoactive in the left triceps and brachioradialis.  Evaluation revealed moderate incomplete paralysis of the left ulnar nerve.  He also had a related scar that was not painful or unstable or covered a total area greater than 39 cm.  It was noted that his left ulnar neuropathy did not impact his ability to work.  The assessment included left ulnar neuropathy secondary to laceration, with symptoms of paresthesia, but intact to light touch, no pain, mild atrophy left lateral hand, 4th and 5th finger mild flexion at rest but able to fully extend and flex fingers, inability to move 5th finger ulnar lateral or radial lateral with 4th finger, loss of ulnar lateral movement, and mild weakness radial lateral movement.  It was noted that his hand grip was near full with mild weakness, and his thumb and wrist range of motion were full and unguarded.

After reviewing the record, the Board notes that the Veteran has reported ongoing pain, paresthesias, as well as the 4-5th fingers flexing at rest, weakness in the 4th and 5th fingers, a sensation of nerve vibrating and weakness with holding glasses and pill bottles, and examination has shown atrophy of the lateral left hand, fingers flexing at rest, and an inability to separate the fingers.  Further, there was some impairment of strength in his left hand grip.  Objective examinations, however, have revealed essentially normal to mild impairment in muscle strength, reflexes, and senses.  Further, in 2015, the VA examiner diagnosed moderate incomplete paralysis of the ulnar nerve that did not affect the Veteran's ability to work.  Thus, the Board concludes that the Veteran's left ulnar neuropathy resulted in no more than moderate incomplete paralysis of the ulnar nerve, and as such, a disability rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.124a, DC 8516.  In that regard, at no time has the evidence demonstrated moderately severe incomplete paralysis of the sciatic nerve, the next higher available rating, nor has complete paralysis been demonstrated by the evidence of record.  Accordingly, a rating in excess of 20 percent was not warranted for left ulnar neuropathy at any point during the period on appeal.  

2. Higher Ratings for Status Post Fracture of Right Radial Head

The Veteran contends he should be entitled to a higher rating, both prior to and effective from May 26, 2015, for his status post fracture of the right radial head.  The record reflects he is currently assigned a 10 percent rating, prior to May 26, 2015, and a 20 percent rating, effective from May 26, 2015, for residuals of a right elbow fracture with ununited fracture of the radial head and degenerative joint disease.  These ratings have been assigned under DC 5010-5209.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In that regard, the provisions of DC 5010 are applicable to arthritis due to trauma, and DC 5209 is applicable to other impairment of the elbow.

Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, should be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  For noncompensable limitation of motion or the absence of limitation of motion, DC 5003 provides for a maximum schedular rating of 20 percent, which the Veteran already receives.

DC 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  Flail joint of the elbow is rated 60 percent disabling for the major side and 50 percent for the minor side.  38 C.F.R. § 4.71a, DC 5209.  

DC 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Under DC 5213, a 10 percent rating is assigned for limitation of supination of the major arm to 30 degrees or less.  A 20 percent rating is assigned for limitation of pronation of the major arm with motion lost beyond the last quarter of arc and the hand not approaching full pronation or for loss of bone fusion of the major arm with the hand fixed near the middle of the arc or moderate pronation.  38 C.F.R. § 4.71a, DC 5213.

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the record, on the VA examination in May 2010, the Veteran reported symptoms including weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain, and dislocation.  He reported having flare-ups as often as one time a day, with the severity level at 8 (on a scale of 1 to 10), precipitated by sleeping/walking and alleviated by rest.   During flare-ups he experienced difficulty lifting with his right arm and limitation of motion of the right elbow joint described as inability to twist or turn the right forearm.  He also described the residuals of arthritis as including no extension and pain every day.  He described functional impairment as including pain in the joint, and an inability to lift, turn, hold things properly, throw a ball, or hold objects.  A superficial scar was noted on the right elbow, that was linear, 7 cm. by 1 cm., not painful, had no breakdown or keloid formation, and did not limit his functioning.  Examination showed guarding of right elbow movement, with no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, deformity, malalignment, or subluxation.  Range of right elbow motion was to 135 degrees on flexion, with pain at 135 degrees; extension was to 0 degrees; supination was to 55 degrees, with pain at 55 degrees; and pronation was to 60 degrees, with pain at 60 degrees.  On all ranges of motion, repetitive motion was possible but with no additional limitations.  

On a VA examination in May 2011, the Veteran reported a diagnosis of status post fracture, right radial head, with traumatic arthritis of the right wrist, pain, and limitation of motion, secondary to tibial bone shortening, that existed for 20 years and was due to an injury when he hit the elbow against a wall locker causing a fracture.  He complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He did not have heat, redness, or dislocation due to the condition, but had constant right elbow pain, for 20 years, that traveled from the elbow to the wrist.  He described pain at level 10, and that the pain was relieved by rest and muscle relaxers.  It was noted that two months after the initial injury he underwent surgical radial head repair to improve the range of motion of the right elbow, and the surgery was a failure and did not help.  He could not shoot basketballs, throw a football, or write for extended periods without pain.

A VA treatment record dated in December 2011 showed that the Veteran was seen for complaints that he was still in a lot of pain in his right elbow and right wrist.  It was noted that he had radial head repair in 1988, and he reported that a part of his wrist was pulled up into his elbow and he was still unable to fully extend his elbow.

On a VA Elbow and Forearm Conditions DBQ examination in May 2015, the Veteran complained of residual loss of extension and supination, constant aching pain at level 9 on the pain scale, that radiated into the dorsal hand and fingers, and was worsened with daily use, activities, and driving.  He complained of less sleep due to this pain and having to readjust due to pain.  He reported no flare ups, but had intermittent locking of the elbow with pain on turning the steering wheel or waking up after laying on the arm, which he would slowly straighten over 10 seconds until there was a pop.  With regard to functional impairment, it was noted that he was employed as a transportation supervisor, with administrative duties, as he was unable to pull or lift heavy objects.  Right elbow range of motion was described as abnormal or outside the normal range, and it was noted that he had extension from 145 to 60 degrees, forearm supination from 0 to 40 degrees, and normal forearm pronation from 0 to 80 degrees.  It was noted that the loss of range of motion contributed to functional loss because he had painful movement with loss of extension and supination, and that pain began at 120 degrees extension and 40 degrees of supination.  There was subjective mild to moderate diffuse tenderness with palpation of the soft tissue of the right forearm, radial head.  He was able to perform three repetitions of the right elbow range of motion, with no additional loss of range of motion.  The examiner opined that pain would significantly limit his functional ability with repeated use over a period of time, and that loss of range of motion would be on extension and forearm supination.  Muscle strength was reduced in the right elbow on flexion but was normal on extension.  There was no atrophy.  It was noted that he had a right elbow fracture, ununited fracture of the head of the right radius, malunion of the right radius with bad alignment, as well as a scar of the right lateral elbow that was not painful or unstable and was 6 cm. by .75 cm.  An x-ray was reported to show post-traumatic arthritis of the right elbow.  

The Board initially notes that a 20 percent rating has been assigned, effective from May 26, 2015.  In that regard, prior to May 26, 2015, a 10 percent rating remains in effect.  After reviewing the relevant evidence on appeal, the Board first finds that prior to May 26, 2015, an increased, 20 percent, rating is warranted under the criteria of DC 5209, based on the competent medical evidence of record which shows he had an ununited fracture of head of radius.  In order for an even higher rating to be assigned pursuant to DC 5209, prior to May 26, 2015, the competent evidence of record would need to show that the Veteran had a flail joint.  However, review of the record before and after May 26, 2015, shows no evidence of a flail joint; thus a rating in excess of 20 percent is not warranted either prior to, or effective from May 26, 2015, under DC 5209.  

The Board does, however, find that a separate 10 percent rating is warranted under the criteria of DC 5213, which provides that for the major arm, a 10 percent rating is assigned for limitation of supination to 30 degrees or less.  In that regard, review of the record shows that supination of the right elbow has been limited and that the Veteran has demonstrated painful motion of the right arm throughout the appeal period.  Further, on the most recent VA examination report dated in May 2015, supination of the Veteran's right elbow was limited to 40 degrees.  The Board finds that the Veteran is competent and credible in his complaints of pain and weakness of the left wrist.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran's right arm supination exceeded the range of motion indicated for a 10 percent rating under DC 5213, the Board finds that a 10 percent rating is nevertheless warranted, in accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, which provides that when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  Thus, in considering 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the Board finds a 10 percent rating is warranted when considering the range of motion findings on supination along with the findings of functional loss due to painful motion, along with the VA examiner's opinion that pain would significantly limit the Veteran's functional ability with repeated use over a period of time, and that loss of range of motion would be on extension and forearm supination.  

The Board also notes that assigning this separate 10 percent rating, for limitation of motion (supination), along with the rating under DC 5209, for residuals of a joint fracture, would not result in unlawful pyramiding, since these diagnostic codes contemplate separate symptomatology.  38 C.F.R. § 4.14.  In addition, the Board finds that a rating in excess of 10 percent is not warranted under DC 5213 because the competent evidence of record does not show that the Veteran's limitation of pronation included motion lost beyond the last quarter of arc, and the hand not approaching full pronation, or for loss of bone fusion of the major arm.  Therefore, an evaluation in excess of 10 percent is not warranted under DC 5213.

Furthermore, the Board finds that additional or higher ratings are not warranted under any other diagnostic codes.  The evidence shows that the Veteran has no ankylosis of his right elbow, and he maintains flexion and extension that is not compensable under DCs 5206, 5207, and 5208, even with additional factors are considered during flare-ups.  There is also no evidence of nonunion of the radius and ulna, nonunion or malunion of the ulna, or nonunion or malunion of the radius and DCs 5210, 5211, and 5212 are not applicable.  

Finally, the Board notes that with regard to the Veteran's degenerative joint disease of the right elbow, since he is being assigned a separate 10 percent rating for limitation of supination herein, he cannot be assigned an additional separate 10 percent rating under the criteria of DC 5003 or 38 C.F.R. § 4.59.  Because both of these contemplate limitation of motion, for which he is now compensated under DC 5213, assigning additional ratings on these bases would result in unlawful pyramiding. 

Accordingly, the Board concludes that the Veteran should be awarded a 20 percent rating prior to May 26, 2015, under DC 9506, and a separate 10 percent rating for limitation of supination under DC 5213.  To that extent, the claim is granted. However, as to whether any higher or additional ratings are warranted, the evidence preponderates against the claims, and there is no doubt to be resolved.


ORDER

A rating in excess of 20 percent for left ulnar nerve palsy is denied.

Prior to May 26, 2015, a 20 percent rating for status post fracture of the right radial head with traumatic arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.

Effective from May 26, 2015, a rating in excess of 20 percent for status post fracture of the right radial head with traumatic arthritis is denied.

A separate 10 percent rating for limitation of supination of the right elbow is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


